Citation Nr: 1804265	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected coronary artery disease (CAD), currently rated as 60 percent disabling effective May 9, 2000, 30 percent disabling effective May 10, 2005, 60 percent disabling effective July 12, 2011, 100 percent effective November 6, 2012, and 60 percent effective March 1, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, with service in the Republic of Vietnam.  His decorations include the Combat Infantry Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the appeal has since moved to the RO in Houston, Texas. 

This appeal was previously before the Board in March 2016 when it was remanded for evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this appeal in March 2016 to, among other things, obtain a VA heart examination with a retrospective opinion on the severity of the Veteran's CAD since May 2000.  While the Veteran was afforded a new VA examination in October 2016 to assess the current severity of his CAD, no retrospective opinion was provided.  Thus, the October 2016 VA examination is inadequate.  Therefore, the Board finds that another remand is necessary to obtain the requisite opinions which were previously requested.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Finally, the Veteran's TDIU claim is inextricably intertwined with the other claim currently on appeal.  The appropriate remedy where a claim is inextricably intertwined with other claims currently on appeal is to remand the claim pending the adjudication of the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the extent and severity of his heart disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his coronary artery disease since May 2000. 

All necessary tests and studies should be conducted. 

The examiner should describe all pertinent symptomatology, including but not limited to: 

(a) whether there is congestive heart failure (and the number of episodes in each of the past years); 

(b) the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; 

(c) percentage of ejection fraction; 

(d) whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; and 

(e) whether continuous medication is required.  

The examination report should assess the severity of the Veteran's heart disability since May 2000.  The examiner should consider the October 2012 notation of ejection fraction of 48 percent, the November 2012 operative report, and the June 2014 VA examination report notation of 5-7 METS.  

The examiner should also discuss the Veteran's contention that he passes out once or twice per month since 2000.  See Hearing Transcript at 4. 

The examiner should then discuss the impact of the Veteran's service-connected heart disability on his ability to work.  The examiner should identify any limitations imposed by the Veteran's service-connected heart disability.  

4. Then readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

